Case 2:21-cv-01045-GRB-AKT Document 8 Filed 03/26/21 Page 1 of 1 PageID #: 33

919 THIRD AVENUE, NEW YORK, NY 10022




                                                                       Michael W. Ross
March 26, 2021                                                         Tel +1 212 891 1600
                                                                       mross@jenner.com
VIA ECF

The Honorable A. Kathleen Tomlinson
United States Magistrate Judge
U.S.D.C., Eastern District of New York
100 Federal Plaza, Courtroom 910
Central Islip, NY 11722

Re:       Lopez-Sanchez v. Hain Celestial Group, Inc., Case No. 2:21-cv-1045-GRB-AKT
          Letter Motion for Extension of Deadline to File Responsive Pleading

Dear Judge Tomlinson:

I represent Defendant The Hain Celestial Group, Inc. in the above-referenced action. Pursuant to
Section I.D of this Court’s Individual Practice Rules, I write to request a 44-day extension of Hain
Celestial’s deadline to file a responsive pleading from April 14, 2021 until May 28, 2021.

Hain Celestial seeks this extension so that it can have additional time to investigate the factual
allegations set forth in Plaintiff’s complaint and consider whether, and how, this lawsuit should be
coordinated with the numerous other lawsuits pending in federal courts around the country
(including fifteen in this District alone) concerning the alleged presence of heavy metals in certain
of Hain Celestial’s baby foods. To that end, Hain Celestial notes not only that there is a pending
motion to consolidate all of these lawsuits pending in this District pursuant to Federal Rule of Civil
Procedure 42, but also that another group of plaintiffs have filed a motion to consolidate all of
these lawsuits throughout the country into a single multidistrict litigation, which Hain Celestial
anticipates will not be decided until the Judicial Panel on Multidistrict Litigation’s session in May
or June 2021.

This is Hain Celestial’s first request for an extension or adjournment of any kind, and the extension
will not affect any pending deadlines set by Court order. My colleagues have conferred with
counsel for Plaintiff, who have confirmed that Plaintiff consents to the extension sought herein.


                                                                Respectfully submitted,

                                                                /s/ Michael W. Ross       ____
                                                                    Michael W. Ross




CHICAGO    LONDON   LOS ANGELES    NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
